Citation Nr: 0925200	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the Veteran's claim was previously 
remanded for further development by the Board in June 2008.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to his 
active service and was first shown years post-service.

CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during active 
service, and a sensorineural hearing may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in August 2004, and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Analysis

The Veteran contends that his hearing loss is related to his 
active service.  Specifically, the Veteran asserts that his 
current hearing loss was caused by exposure to artillery 
noise while he was stationed in Europe.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

Service treatment records are silent as to any complaints of 
or treatment for hearing loss.  Report of medical history and 
enlistment examination, both dated July 1968, noted normal 
ears and normal hearing.  Likewise, a report of medical 
history and examination upon separation, both dated January 
1970 noted normal ears and hearing.  No history of hearing 
loss was recorded.

The veteran submitted private and VA treatment records in 
support of his claim which reflected treatment for hearing 
loss as well as other clinical conditions.  A September 2004 
private audiological evaluation first documented a diagnosis 
of bilateral moderately severe sensorineural hearing loss.  
The audiologist stated that the Veteran stated his hearing 
loss was the result of his active service.  Another private 
record noted hearing loss for 10 to 15 years, with a recent 
sudden increase in hearing loss.

A May 2007 VA audiological consultation indicated that the 
Veteran reported a history of hearing loss for "many years" 
as well as intermittent tinnitus for about the last 20 years.  
The audiologist indicated that the Veteran did have exposure 
to artillery noise during artillery practice, but did not 
have any active combat experience.  The audiologist also 
noted that the Veteran had noise exposure as a civilian, 
working for many years as a carpenter and in construction 
without hearing protection.  Testing revealed many 
inconsistencies, suggesting that the volunteered responses 
were not indicative of true organic hearing acuity.  Upon 
objective testing, responses were well within the normal 
limits through 6000 Hertz.

An August 2008 VA audiological consultation indicated 
complaints of hearing loss since serving in the infantry.  An 
August 2008 otolaryngology consultation noted that the 
Veteran had highly inconsistent responses to past audiograms.  
A diagnosis of subjective hearing loss with inconsistencies 
in audiology consistent with malingering was provided.  A 
repeat audiogram in September 2008 revealed thresholds of 30, 
35, 40, 25 and 35 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the right ear, and thresholds of 40, 
45, 45, 45 and 50 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the left ear.  A diagnosis of mild 
sensorineural hearing loss in both ears with asymmetric 
sensorineural hearing loss on the left and asymmetric word 
recognition scores.  

A November 2008 VA audiological examination indicated that 
the Veteran complained of hearing loss.  The audiological 
examination revealed thresholds of 25, 30, 30, 20 and 35 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the right ear, and thresholds of 30, 40, 30, 
35 and 40 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  Speech discrimination scores 
were 96 percent in the right ear and 98 percent in the left 
ear.  The audiologist stated that the Veteran was overall 
uncooperative, but that objective testing indicated normal 
hearing in the right ear and borderline normal to mild 
hearing loss in the left ear.

Finally, the Veteran was afforded a hearing before the 
undersigned Veterans law judge in February 2008.  During his 
hearing the Veteran testified that he used a 155 Howitzer 
daily during his active service.  He further stated that his 
left ear was closer to the weapon when it fired and that he 
never wore hearing protection.  

The Board also notes that the Veteran stated he underwent a 
hearing test at the Durham VA medical center in August 2007.  
However, a response to the Board's request for records 
indicated that there were no audiological notes from August 
2007.

While the Veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, has 
current, bilateral hearing loss disability, the weight of the 
medical evidence is against a finding that his hearing loss 
occurred as a result of his active military service.  There 
is no evidence in the service treatment records that the 
Veteran complained of, or was treated for hearing loss.  Upon 
discharge, the Veteran's hearing was within normal limits.  
Further, there is no indication of any diagnosed hearing loss 
until September 2004, nearly 34 years after the Veteran's 
discharge from service.  At that time history was of onset in 
the last 10 to 15 years, which would place the onset years 
after service.  This is consistent with the other evidence on 
file.  For instance when seen by the VA in 1995 his eyes and 
ears were described as normal.  No pertinent complaints were 
set forth.

Additionally, the November 2008 VA examiner noted that the 
Veteran had a history of occupational noise exposure due to 
working jobs in carpentry and construction without hearing 
protection.  Moreover, VA records dated May 2007 and August 
2008 indicated inconsistencies in the Veteran's hearing 
tests, and suggested that the Veteran was possibly 
malingering.  The November 2008 VA examination also noted 
that the Veteran was uncooperative, and that it was less than 
likely that the veteran's hearing loss was related to 
service.  This is, as noted, consistent with all the other 
objective evidence on file.

Thus, as there is no evidence showing that the Veteran 
incurred hearing loss during his active duty or until many 
years thereafter, the Board must find that the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss and tinnitus.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the claims that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


